DENY and Opinion Filed October 7, 2021




                                    S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-21-00801-CV

           IN RE FREDERICK ALTYMAN BROWN, JR., Relator

          Original Proceeding from the 191st Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-19-20105

                        MEMORANDUM OPINION
                   Before Justices Schenck, Nowell, and Garcia
                            Opinion by Justice Garcia
      Relator’s petition for writ of mandamus asks that we compel the trial court to

rule on a special appearance filed months after the court granted a summary

judgment motion and on other matters pertaining to the court’s jurisdiction and

recusal. Entitlement to mandamus relief requires relator to show that the trial court

has clearly abused its discretion and that relator has no adequate appellate remedy.

In re Prudential Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding).

Based on the petition and the record before us, we conclude that relator has failed to

show his entitlement to the relief requested. Accordingly, we deny the petition for

writ of mandamus. See TEX. R. APP. P. 52.8(a).
     Having denied the petition, we also deny relator’s motion for stay as moot.




                                         /Dennise Garcia/
                                         DENNISE GARCIA
                                         JUSTICE


210801F.P05




                                      –2–